Citation Nr: 0028853	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to May 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.


REMAND

The veteran's appeal was first before the Board in May 1997.  
At that time, it was remanded for further development.  
Specifically, the RO was directed to obtain any additional 
treatment records identified by the veteran and to afford the 
veteran a variety of VA examinations, including a social and 
industrial survey to determine the veteran's employability.  
Review of the record indicates that this additional 
development was not accomplished, as required by law.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The RO is advised 
that the Board is obligated by law to ensure that the RO 
complies with its directives.  Id.  This compliance is 
neither optional nor discretionary.  Id.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Id. 

In its attempt to comply with the Board's remand directives, 
the RO, apparently, sent all correspondence as to 
identification of additional treatment records and scheduled 
VA examinations to the veteran at his home address of record.  
No response was received by the veteran, and it is noted that 
the veteran failed to report for his scheduled VA 
examinations.  In this respect, however, the Board notes that 
the record indicates that the veteran was an inpatient at 
Auburn Community Health Center for an extended period of 
time.  Arguably, then, the veteran failed to receive notice 
both of the need to identify additional treatment received 
and of the need to appear for VA examinations, as he was 
hospitalized at Auburn Community Health Center.  In presuming 
that the veteran failed to receive notice, the Board points 
out the many administrative notes contained in the veteran's 
claims file that document unsuccessful attempts by both the 
RO and the veteran's service representative to gain 
information as to the veteran from Auburn Community Health 
Center personnel.

In October 2000, the Board received additional correspondence 
from the veteran, as well as a statement from his case 
manager at Seattle Mental Health.  The veteran indicated that 
his current address was the same as had been of record, 215 
F. St., SW, Apt. 1, Auburn, Washington.  Given the timeliness 
of the contact information contained in this additional 
correspondence, the Board now assumes that the veteran is no 
longer an inpatient at Auburn Community Health Center and 
that he has returned to his home.  As such, the veteran 
should again be contacted by the RO as to the evidentiary 
development required by the Board's May 1997 remand.

In light of the above, therefore, the issue of entitlement to 
a permanent and total disability rating for pension purposes 
will not be decided pending a REMAND for the following 
actions:

1. After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-February 1996 
treatment records, VA or private, 
inpatient or outpatient, should be 
obtained by the RO and incorporated into 
the claims file.  This should include any 
available records from Auburn Community 
Health Center and from Seattle Mental 
Health, as recently identified by the 
veteran.  This request for information 
and authorization should be sent to the 
address noted by the veteran in his 
October 2000 correspondence to the Board.  
The RO should document this request in 
the veteran's claims file.

2.  The RO should also schedule the 
veteran for the various VA examinations, 
as listed in the Board's May 1997 remand 
(numbered paragraphs 2 through 4), 
providing him with notice via written 
correspondence addressed to him at the 
latest address of record, as noted in the 
October 2000 correspondence to the Board.  
The RO should document its attempt to 
schedule the veteran for the various VA 
examinations.

3.  Any notice provided to the veteran as 
to his scheduled VA examinations must 
advise the veteran that failure to report 
for the scheduled examinations might have 
adverse consequences in the adjudication 
of his claim.  38 C.F.R. § 3.655 (1999). 

4.  Once the above has been accomplished, 
the RO should review the veteran's claim 
as to the propriety of a permanent and 
total disability rating for pension 
purposes, considering all pertinent law 
and regulation, in light of any 
additional evidentiary development.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



